Name: Commission Regulation (EEC) No 2094/86 of 3 July 1986 laying down detailed rules for the use of tartaric acid for the de-acidification of specified wine products in certain regions of Zone A
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  food technology;  chemistry
 Date Published: nan

 Avis juridique important|31986R2094Commission Regulation (EEC) No 2094/86 of 3 July 1986 laying down detailed rules for the use of tartaric acid for the de-acidification of specified wine products in certain regions of Zone A Official Journal L 180 , 04/07/1986 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 21 P. 0122 Swedish special edition: Chapter 3 Volume 21 P. 0122 *****COMMISSION REGULATION (EEC) No 2094/86 of 3 July 1986 laying down detailed rules for the use of tartaric acid for the de-acidification of specified wine products in certain regions of Zone A THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 46 (6) thereof, Whereas the first subparagraph of Article 46 (3) of Regulation (EEC) No 337/79 provides for the possibility of adding, until 31 August 1990 at the latest, and for the purposes of de-acidification, tartaric acid to wine products made from vine varieties which yield relatively acidic grapes and which are made from grapes harvested in certain wine-growing regions in the northern part of wine-growing zone A; whereas it is necessary, therefore, to specify the vine varieties as well as the regions concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. The vine varieties referred to in the first indent of the first subparagraph of Article 46 (3) of Regulation (EEC) No 337/79 are 'Riesling' and 'Elbling'. 2. The wine-growing regions referred to in the second indent of the first subparagraph of Article 46 (3) of Regulation (EEC) No 337/79 are the following: - Ahr, - Mittelrhein, - Mosel-Saar-Ruwer, - Nahe, - Rheinhessen, - Rheinpfalz, - Moselle luxembourgeoise. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 20. 12. 1985, p. 39.